--------------------------------------------------------------------------------

Exhibit 10.39
 
CO-EXCLUSIVE SUPPLY AGREEMENT
 
THIS EXCLUSIVE SUPPLY AGREEMENT (the “Agreement”) is made as of December
8,  2010 (the “Effective Date”), by and between BioTime Asia, Limited, a Hong
Kong company and subsidiary of BioTime, Inc., with a registered office at 3/F,
Gloucester Tower, The Landmark, 15 Queen’s Road Central, Central, Hong Kong
(“BTA”), and Shanghai Genext Medical Technology Co. Ltd, a Chinese company with
its principal address at Bldg 10, 3 C2, Pujiang Intelligence Valley, 1188
Lianhang Road, Shanghai 201112, P.R. China (“Genext”).
 
Recitals


WHEREAS, BTA has the right, under contract with Embryome Sciences, Inc. (“ES”)
to distribute in certain countries certain biological products manufactured by
ES for use in biological research;


WHEREAS, Genext desires to purchase from BTA certain products for resale in the
Territory (as defined below); and


NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the parties hereby
agree as follows:


 
1.
Certain Definitions

 
1.1           “Affiliates” means an entity which directly or indirectly
controls, is controlled by, or is under common control with a party.  The term
“control” as used in the preceding sentence means the possession of the power to
direct or call for the direction of the management and policies of an entity,
whether through ownership of a majority of the outstanding voting securities, by
contract or otherwise.
 
1.2           “Agreement” means this Agreement, as it may be amended from time
to time, including the Schedules attached hereto.
 
1.3           “Product” or “Products” shall mean those certain products, listed
on Exhibit A, as Exhibit A may be amended from time to time, to include (a) any
other products that BTA and Genext may from time to time agree to include as
Products under this Agreement by amendment, and (b) any improvements,
modifications or enhancements thereto developed by ES to replace any prior
version of a Product, as provided in Section 2.3, to the extent that ES makes
such improved, modified or enhanced version available to BTA.  The agreed form
of an amendment to add Products is set forth in Exhibit C.
 
1.4           “Specifications” shall mean the technical and functional
specifications pertaining to the Products as listed in Exhibit B, as well as any
changes or additions to such Specifications as shall be made from time to time.
 
1.5           “Media” shall mean the cell culture media set listed on Exhibit A.

 
1

--------------------------------------------------------------------------------

 

 
1.6           “Confidential Information” shall include, but is not limited to,
(i) any trade secrets relating to either party’s product plans, development,
designs, performance, protocols, costs, prices and names, finances, marketing
plans, business opportunities, personnel, research development, formulae or
know-how; and (ii) any information designated by the disclosing party as
confidential in writing, or, if disclosed orally, reduced to writing and
designated as confidential within thirty (30) days; and (iii) the terms and
conditions of this Agreement, except (A) to the extent that a party determines,
in good faith, that disclosure of terms and conditions of this Agreement is
required under any applicable law, or (B) in any proceeding to enforce this
Agreement or to resolve any dispute arising under this Agreement.  “Confidential
Information” shall not include information that:  (i) is or becomes generally
known or available by publication, commercial use or otherwise through no fault
of the receiving party; (ii) is known and has been reduced to tangible form by
the receiving party at the time of the disclosure and is not subject to
restriction; (iii) is independently developed or learned by the receiving party;
(iv) is lawfully obtained from a third party that has the right to make such
disclosure; or (v) is made generally available by the disclosing party without
restriction on disclosure.
 
1.7           “ES Technology Rights” means the intellectual property rights
licensed to or owned by ES that relate to the manufacture, use, sale, or import
of Products, or derivatives or combinations thereof, including but not limited
to one or more of:  (i) patents and patent applications, and all patents issuing
from said patents and patent applications, including any divisionals,
continuations and continuations-in-part (to the extent that they cover the same
subject matter of the original application), and reissues and reexaminations of
any such patents, together with all non-US counterparts of the foregoing; (ii)
copyrights (technical publications), whether or not such copyrights are
registered with the US Library of Congress or other governmental body; (iii) use
of the ACTCellerate™ trademark, and (iv) any know-how, trade secret or other
proprietary information necessary to use or effectively market and sell the
Products.
 
1.8           “Territory” means the People’s Republic of China, Taiwan, Hong
Kong, and Macau.
 
2.
Supply of Products

 
2.1           Purchase and Supply of Products and Media.  During the term of
this Agreement, BTA agrees to sell to Genext the Products and Media, upon the
terms and conditions as stated in this Agreement.
 
2.2           Specifications.  The Specifications for the Products and Media may
be used by Genext in its own marketing and promotional materials.  BTA grants a
non-exclusive, non-royalty bearing right to Genext, during the term of this
Agreement to use the Specifications and/or images obtained from datasheets
provided to BTA by ES, in connection with the sale and distribution of Products
and Media in the Territory.
 
2.3           Improvements and Modifications of Products.  If ES develops an
enhancement, improvement, or modification of any Product or Media and makes that
enhanced, improved, or modified product available to BTA for sale in the
Territory, BTA shall inform Genext, including a description of the enhancement,
improvement, or modification.  The improved and modified Products may replace or
be sold in addition to the existing Products under condition of mutual agreement
between BTA and Genext.

 
2

--------------------------------------------------------------------------------

 
 
2.4           Discontinuation of Products and Media.  BTA reserves the right to
discontinue the sale and distribution of any or all Products and Media at any
time if ES discontinues the manufacture of the Product or Media or the export of
the Product or Media to the Territory.
 
3.
Terms of Sale.

 
3.1           Pricing.  The Products and Media shall be sold to Genext for
prices shown on Exhibit A, subject to such price changes as BTA may make, from
time to time, upon twenty (20) days prior notice to Genext.
 
3.2           Shipping.  BTA shall deliver the Products and Media, and related
documentation and information, FOB to Genext’s designated place of
business.  All transportation and insurance costs and all import duties and
taxes shall be paid by Genext.  Such transportation and insurance costs shall
include both the cost of shipping the Products and Media from ES to BTA and the
cost of shipping the Products and Media from BTA to Genext; provided, that ES
may (but shall not be obligated to) ship Products and Media directly to Genext
to fulfill a Genext purchase order.
 
3.3           Purchase Orders; Order Procedures.  Genext shall place all orders
for Products and Media by a written purchase order.  Notwithstanding the
foregoing, all transfer of Products and Media to Genext shall be subject to the
provisions of this Agreement, and shall not be subject to the terms and
conditions contained in any purchase order of Genext or confirmation of BTA,
except insofar as any such purchase order or confirmation establishes (i) the
quantity of the Products and Media to be sold, or (ii) the shipment date or
shipping instructions of the Products and/or Media.  BTA’s obligation to sell
and ship the Products and Media shall be limited to products specifically
ordered by Genext, as evidenced by a written purchase order.  BTA will use
commercially-reasonable best efforts to meet Genext's requested delivery
schedules for Products and Media, but BTA's obligation to fulfill any purchase
order is subject to availability of the Products and Media.  BTA reserves the
right to fulfill any order in part or through delivery in installments.  BTA
reserves the right to refuse, cancel or delay shipment to Genext if Genext is
delinquent in payments, or when Genext has failed to perform any of its
obligations under this Agreement.
 
3.4           Place of Delivery.  BTA shall deliver the Products and Media, and
related documentation and information to Genext in accordance with Genext’s
specific routing instructions.  All transportation costs, as provided in Section
3.2, shall be borne by Genext and paid directly to the freight company;
provided, however, that if any transportation costs are not paid directly by
Genext to the freight company, such costs shall be invoiced to Genext by BTA and
paid within fourteen (14) days of the date shown on the invoice.
 
3.5           Inspection and Acceptance.  All of the Products and Media
consigned to Genext will be subject to Genext’s right of inspection and
rejection of non-conforming Products as provided in Section 3.6.
 
3.6           Nonconforming Products.  If any of the Products or Media delivered
to Genext fails to comply with the Specifications, Genext shall be entitled to
obtain replacement Products or Media from BTA at no additional cost to
Genext.  BTA shall replace such Products in a timely manner conditioned upon
return of defective or Nonconforming Products and shall reimburse Genext for the
transportation and handling costs, the cost of packaging materials destroyed and
the cost of removal, return and destruction of such nonconforming Products.

 
3

--------------------------------------------------------------------------------

 
 
3.7           Payment.  Genext shall electronically transfer funds by electronic
transfer to such bank account of BTA, and pursuant to such wiring instructions,
as BTA may from time to time provide, for the full purchase price plus all
shipping, insurance, and applicable taxes, not less than five (5) business days
after delivery of a purchase order, and BTA shall have no obligation to fill any
purchase order unless and until it has received such payment in full.  In the
alternative, Genext may provide to BTA an irrevocable letter of credit drawn on
a Hong Kong bank, having offices in Hong Kong, in an amount not less than the
full purchase price plus applicable shipping, insurance and duties.  Such letter
of credit shall provide that payment shall be made upon sight of the bill of
lading for the shipment of the Products and Media under the purchase order.  All
payments shall be made in United States dollars without deduction for taxes,
assessments, exchanges, collection or other charges of any kind.  If any payment
is not made in full when due and remains unpaid for more than five days after
the date due, late payments shall accrue interest at the rate of one percent
(1%) per month (twelve percent (12%) per annum) from the date when such payment
should have been made.
 
3.8           Taxes, Tariffs, Fees.  BTA's prices do not include any national,
state or local sales, use, value added or other taxes, customs duties, or
similar tariffs and fees which BTA or ES may be required to pay or collect upon
the delivery of BTA Products or upon collection of the sale prices.  Should any
tax or levy be made, Genext agrees to pay such tax or levy and indemnify BTA for
any claim for such tax or levy demanded.  Genext represents and warrants to BTA
that all Products and Media acquired under this Agreement are for redistribution
in the ordinary course of Genext's business, and Genext agrees to provide BTA
with appropriate resale certificate numbers and other documentation satisfactory
to the applicable taxing authorities to substantiate any claim of exemption from
any such taxes or fees.  Genext will pay any withholding taxes required by
applicable law.  Genext will supply BTA with evidence of such payment of
withholding tax, in a form acceptable to BTA to meet the requirements for
claiming foreign tax credits on BTA's federal income tax return.
 
3.9           Cancellation.  BTA reserves the right to cancel any purchase
orders placed by Genext and accepted by BTA, or to refuse or delay shipment of
Products and Media to Genext, if Genext (i) fails to make any payment as
provided in this Agreement or under the terms of payment set forth in any
invoice or otherwise agreed to by BTA and Genext, after receiving a 2 day
written notice from the BTA requesting payment of the outstanding invoice or
other moneys payable, (ii) fails to meet reasonable credit or financial
requirements established by BTA, including any limitations on allowable credit,
or (iii) otherwise fails to comply with or is in breach of a material term or
condition of this Agreement other than payment, if such noncompliance or breach
has not been cured within 14 days after notice from BTA.
 
4.
Co-Exclusive Rights

 
4.1           License Rights.  This Agreement sets forth the terms and
conditions that govern BTA’s sale of Products and Media to enable Genext to
market, sell and distribute such Products and Media under the ES Technology
Rights in the Territory.  Genext shall have the co-exclusive rights to import,
sell, market and distribute the Products and Media in the Territory during the
term of this Agreement.  “Co-exclusive” means that BTA and other Affiliates of
BioTime (including but not limited to ES) shall retain the right to offer, sell,
and distribute the Products and Media in the Territory, but during the term of
this Agreement, BTA will not authorize any company that is not an Affiliate of
BTA or BioTime to offer, sell, or distribute the Products and Media in the
Territory.  Genext shall offer, sell, and distribute Products and Media only in
the Territory for use in the Territory and not for re-sale or export from or
import into any country outside the Territory.  The foregoing grant of rights
includes the right to convey to Genext’s customers the right to use the Products
and Media for research purposes only.  Without limiting the generality of the
immediately preceding sentence, no Product or Media shall be offered, sold, or
used for the treatment or diagnosis of any disease, injury, or physical disorder
in humans or animals, or in any human clinical trial or other clinical
use.  Nothing in this Agreement grants, nor shall any provision of this
Agreement be construed to grant, Genext or any purchaser of any Product or Media
any license or other right to manufacture or produce any Product or Media within
or outside the Territory, or to sell any Product or Media outside the Territory.

 
4

--------------------------------------------------------------------------------

 
 
4.2           Minimum Purchases to Maintain Co-Exclusive Rights.  In order to
maintain its co-exclusive distribution rights in the Territory, Genext must
purchase and pay for not less than $350,000 of Products and Media within one
year after the date of this Agreement; provided that such $350,000 amount shall
be determined without including shipping, insurance, taxes and duties.
 
4.3           Labeling.  Genext may sell the Products or Media using Genext’s
own labels (which shall either be provided to BTA or applied to Products and
Media after purchase by Genext) if BTA approves such labels in writing in
advance of use by Genext.  Genext will label all Products and Media with a use
restriction that permits the purchaser of a Product and/or Media to use solely
for research purposes and not for treatment or diagnosis of any disease, injury,
or physical disorder in humans or animals, or in any human clinical trial or
other clinical use.
 
4.4           Export/Import Licenses.  Genext shall, at its own cost and
expense, obtain such licenses and permits as may be required to import Products
and/or Media into any country in the Territory in which Genext intends to sell
Products or Media.  At the request of BTA, Genext shall cooperate and comply
with all restrictions imposed by the United States government relating to the
export, or re-export, of the Products and/or Media.  Genext also agrees that,
without the prior written approval of the U.S. Department of Commerce, it will
not sell Products to any customer it knows, or has reason to know, will use
them, directly or indirectly, in any chemical or biological warfare
application.  Genext will cooperate with BTA, and will submit all documentation
requested by BTA to determine the appropriate classifications and/or assist BTA
in obtaining the appropriate licenses prior to the export of Products from the
United States to the countries in the Territory.
 
4.5           Sales Efforts.  Genext shall use its commercially-reasonable best
efforts to advertise, promote the sale of, and sell the Products and Media in
the Territory.
 
5.
Term and Termination

 
5.1           Term.  The initial term of this Agreement shall be two (2) years
from the Effective Date (the “Term”), unless sooner terminated as provided in
Sections 5.2 through 5.4.  The Agreement shall be automatically renewed for
successive one (1) year periods following the expiration of the second year of
the term, unless either party provides written notice to the other of its desire
not to continue the Agreement.  Written notice of non renewal shall be delivered
to the other party not less than sixty (60) days prior to the expiration of such
term.  NEITHER BTA NOR GENEXT SHALL BE LIABLE TO THE OTHER FOR DAMAGES OF ANY
KIND ON ACCOUNT OF THE NON-RENEWAL OF THIS AGREEMENT IN ACCORDANCE WITH THIS
SECTION 5.1.

 
5

--------------------------------------------------------------------------------

 
 
5.2           Genext may terminate this Agreement at any time, for any reason or
no reason at all, upon sixty (60) days written notice.
 
5.3           This Agreement may be terminated immediately by either party for
cause if the other party is in material breach of any term or condition of this
Agreement, and fails to cure that breach within ten (10) days after written
notice in the case of any failure to make any payment of money when due, and
thirty (30) days after written notice in the case of any breach other than the
failure to make any payment of money.
 
5.4           In the event that: (a) a party becomes insolvent or enters into
any arrangement or composition with creditors, or makes an assignment for the
benefit of creditors; (b) there is a dissolution, liquidation or winding up of a
party’s business; or (c) a trustee in bankruptcy of the assets of a party is
appointed; the other party may terminate the Agreement by giving written notice
of termination to the first party.
 
5.5           The termination or expiration of this Agreement shall not act as a
waiver of any breach of this Agreement and shall not act as a release of either
party for any liability or obligation incurred under this Agreement through the
effective date of such expiration or termination.
 
5.6           Upon termination of this Agreement, BTA shall have the right, but
not the obligation, to repurchase all Products and Media then remaining in
Genext’s inventory, at the original invoiced cost, plus all costs of shipping,
insurance, duties, and taxes incurred in connection with the shipment of such
re-purchased inventory to BTA or BTA’s designee.  If BTA does not elect to
repurchase unsold inventory, Genext may continue to sell such inventory in the
Territory notwithstanding termination of this Agreement, but subject to the
restrictions on use, resale, and labeling requirements under Sections 4.1 and
4.3.
 
6.
Warranties and Representations

 
6.1           BTA represents and warrants to Genext that it has contract rights
from ES, and will continue to have contract rights from ES, to distribute the
Products in the Territory, and contract rights to use all intellectual property
needed to supply Genext with Products under this Agreement.  To the best of BTA’
knowledge, the Products and Media do not infringe any copyright, patent, trade
secret, or other proprietary right held by any third party, nor has any claim
(whether or not embodies in an action, past or present) of such infringement
been threatened or asserted, nor is such a claim pending against BTA.
 
6.2           BTA warrants to Genext that all of the Products and Media, when
delivered to Genext, (i) will conform and perform in all respects with the
Specifications for such Products an Media; and (ii) will be delivered to Genext
free and clear of all liens and encumbrances.  Genext acknowledges that the
Products and Media are experimental biological and laboratory products and are
being sold for research purposes only.  BTA EXPRESSLY DISCLAIMS ANY IMPLIED
WARRANTY CONCERNING THE PRODUCTS, INCLUDING BUT NOT LIMITED TO ANY WARRANTY OF
MERCHANTIBILITY AND ANY WARRANTY THAT ANY PRODUCT IS FIT FOR ANY PARTICULAR USE.

 
6

--------------------------------------------------------------------------------

 
 
6.3           Each of the Parties represents and warrants to the other party
that no commitments have been made to third parties who are inconsistent with or
in derogation of rights granted hereunder, and that they are not under any
obligation that would prevent them from entering into and fully performing under
this Agreement.
 
6.4           Each Party hereto agrees to promptly notify the other Party of any
material fact or condition which may hereafter come to its attention and which
could reasonably be expected to adversely affect the manufacture, operation or
the marketing of the Products, including Product failures or defects, , and any
current or threatened litigation or claims.
 
7.
Limitation of Liability

 
7.1           NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES, EVEN IF SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
8.
Confidentiality

 
8.1           Each party shall protect the other’s Confidential Information from
unauthorized dissemination and use with the same degree of care that such party
uses to protect its own like information.  Neither party will use the other’s
Confidential Information for purposes other than those necessary to directly
further the purposes of this Agreement.  Neither party will disclose to third
parties the other’s Confidential Information without the prior written consent
of the other party.  The provisions of this Section 8.1 shall survive
termination of this Agreement.
 
9.
Trademarks

 
9.1           Except as granted in Section 4.1, no trademark license is intended
or created by operation of this Agreement.  BTA recognizes and acknowledges that
Genext is the sole and exclusive owner of Genext trademarks and Genext
recognizes and acknowledges that BTA is the sole and exclusive owner of the BTA
trademarks and that ES is the sole and exclusive owner of the ES
trademarks.  Except for Genext’s use of the ACTCellerate™ mark granted it in
Section 4.1 (of which use shall reference Advanced Cell Technology, Inc. as the
owner of such mark), neither party shall acquire or derive as a result of the
execution or performance of this Agreement any right, title or interest in any
trademark owned, licensed to or used by the other party, nor shall either party
adopt any trademark which is deceptively similar to or likely to cause confusion
with any trademarks owned, licensed or used by the other party.
 
10.
Compliance with Laws

 
10.1           In performing under this Agreement both parties will comply with
all applicable laws, rules and regulations of all governmental bodies and
regulatory agencies.
 
11.
Force Majeure

 
11.1           Neither party shall be liable for failure or delay in performance
under this Agreement due to causes such as an act of God, strike, lockout or
other labor dispute, civil commotion, sabotage, fire, flood, explosion, acts of
any government, any other causes not within the reasonable control of the party
affected (a “Force Majeure Event”).  In the event either party is unable to
perform any of its obligations hereunder due to a Force Majeure Event, such
party shall promptly notify the other party.  Performance hereunder shall be
promptly resumed after the applicable Force Majeure Event has been remedied.

 
7

--------------------------------------------------------------------------------

 
 
12.
General

 
12.1           Independent Contractors.  The parties agree that each party is an
independent contractor acting for their own account and that their relationship
shall not constitute a joint venture, partnership, or agency.  Neither party is
authorized on behalf of the other party to make any statements, representations
or warranties, or to enter into any contracts or commitments, or otherwise act
on the other’s behalf unless authorized in writing.
 
12.2           Assignment.  This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors and assigns;
provided, however, that neither Party shall have the right to transfer or assign
its rights or duties under this Agreement without the prior written
authorization of the other Party, except in connection with a merger or
consolidation of a Party with another business entity or a transfer or
assignment to an Affiliate; provided that any such transfer or assignment shall
not relieve the transferor from any liabilities arising prior to the date of
such transfer or assignment.
 
12.3           Entire Agreement.  This Agreement and the attachments hereto
constitute the entire agreement of the parties with respect to the Products and
Media and all other subject matter hereof, and supersedes any prior agreements
or understandings, written or oral, between the parties with respect to such
matters.  No amendment of this Agreement shall be effective unless in writing
and signed by both parties.
 
12.4           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to the other Party.
 
12.5           Exhibits and Schedules.  All Exhibits and Schedules annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein.  Any capitalized terms used in any
Schedule or Exhibit but not otherwise defined therein shall have the meaning as
defined in this Agreement.
 
12.6           Construction.  If for any reason a court of competent
jurisdiction finds and provision of this Agreement, or portion thereof, to be
unenforceable, that provision of the Agreement will be enforced to the maximum
extent permissible so as to effect the intentions of the parties, and the
remainder of this Agreement will continue in full force and effect.
 
12.7           Headings.  The section headings appearing in this Agreement are
inserted only as a matter of convenience and in no way define, limit, construe
or describe the scope or intent of such section, or in any way affect this
Agreement.
 
12.8           Waiver.  No provision of this Agreement may be waived except in
writing by both parties hereto.  No failure or delay by either party hereto in
exercising any right or remedy hereunder or under applicable law will operate as
a waiver thereof, or a waiver of a particular right or waiver of any right or
remedy on any subsequent occasion.

 
8

--------------------------------------------------------------------------------

 
 
12.9           Disputes.  This Agreement shall be governed by, and construed in
accordance with the laws of Hong Kong.  Both parties shall undertake all
reasonable best efforts to resolve in an amicable manner any controversy arising
in connection with this agreement.  Any controversy or dispute or claim arising
between the parties in connection with this agreement, which cannot be resolved
amicably, shall be resolved in the Courts of Hong Kong.
 
12.10           Notices.  Notices shall be in writing and shall be mailed or
delivered by courier or other reasonable means of delivery to the following
addresses:



 
To Genext:
 
To BTA:
   
Bldg 10, 3 C2, Pujiang Intelligence Valley
 
3/F, Gloucester Tower
   
1188 Lianhang Road
 
The Landmark, 15 Queen’s Road Central
   
Shanghai 201112, P.R. China
 
Central, Hong Kong
   
Attention:  Chief Executive Officer
 
Attention: Chief Executive Officer
                 
with a copy to ES at:
       
1301 Harbor Bay Parkway, Suite 100
       
Alameda, California 94502
       
Attention:  Chief Operating Officer
 



IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by their duly authorized representatives, to be effective as of the date first
set forth above.
 

Shanghai Genext Medical Technology Co. Ltd.   BioTime Asia, Limited          
By:
/s/ David Wu   
By:
/s/ Michael West
Name:
David Wu
 
Name:
Michael West
Title:
Chief Executive Officer
 
Title:
CEO


 
9

--------------------------------------------------------------------------------

 

Exhibit A


Products & Media:


All existing ACTCellerate™ cell lines except the six (6) currently carried by
Genext (namely 7PEND24, SM28, E68, 4-SKEL-20, 4D20.8, and 7SMOO32)


Initial offering for the USD $100,000 stock order:
60 (“Sixty”) vials of ACTCellerate™ cell lines
120 (“One hundred and twenty”) bottles of media


Quantity:


Unit Size:  5-6 x 105 cells/vial


Unit Size: 500 mL/bottle of media


Delivery within 7 (“seven”) days of order


Vials to be labeled by ES with labels supplied by Genext.


BTA shall provide information for Product Datasheet and Instructions of Use.


Distribution Pricing:



   
ACTCellerate™ cell line
   
Media
               
Distribution Price (USD)
  $ 1,300.00     $ 175.00                    
MSRP (USD)
  $ 2,800.00     $ 295.00  


 
10

--------------------------------------------------------------------------------

 

Exhibit B


Product Specifications



 
Document Number
Genext Documentation
 

Title
ACTCellerate human embryonic progenitor cell lines (5-6 X 105 cells/vial)
Document Type
Revision Code
Page Number
Purchase Specification
A
11 of 13



Responsible Location
Approval Locations
Reference Locations
Language
TE
TE
TE
E
Referenced Documents
Genext Part Number
 
See Appendix

1.0
ITEM DBTACRIPTION

 
See Appendix
 
2.0
APPROVED MANUFACTURER / SUPPLIER

 
Embryome Sciences, Inc.
 
1301 Harbor Bay Parkway
 
Suite 100
 
Alameda, CA  94502
 
Attention:  Chief Operating Officer
 
3.0
MANUFACTURING / SUPPLIER CATALOG/PART NUMBER (if applicable)

 
See Appendix
 
4.0
SPECIAL PACKAGING  REQUIREMENTS

 
Storage is at -196°C (liquid nitrogen)
 
5.0
SPECIAL MARKINGS REQUIRED

 
All incoming shipments need to be accompanied by a complete and legible Packing
list / PO. The packing list must have at minimum the following criteria.
 
 
·
Packing list and shipment should only represent what the PO has been released
for unless when dealing with unpredictable biological yields.

 
·
Correct and full PO number in at least one area. A dedicated PO field or in the
address field

 
·
Genext Part Number and  both Vendor Part Number plus Lot Number

 
·
Genext’s correct UOM (Unit of Measure)


 
11

--------------------------------------------------------------------------------

 

 
·
Complete Qty Ordered

 
·
Qty shipped

 
·
Accurate description of goods including product perishability, regulated / non
regulated, Hazard class with proper UN number along with any necessary MSDS
documentation is applicable.



All labels must include the Lot Number and Part Number information, in addition
to the alphanumeric characters identifying the product.
 
6.0
CERTIFICATBTA/DOCUMENTS REQUIRED:

 
6.1           Certificate of Analysis acknowledging the requirements listed
below.
 
Cell type:
Male
Euploid:
³80%
Species-specific PCR Evaluation:
+ (Positive)
PCR Evaluation
Specimen: cells
MHV
MPV
MVM
Mycoplasma sp.
PVM
Sendai
TMEV GDVII
 
 
-(Negative)
-(Negative)
-(Negative)
-(Negative)
-(Negative)
-(Negative)
-(Negative)

7.0
QUALITY and ACCEPTANCE REQUIREMENTS

 
7.1           Unit of measure listed:  EA (2 vials=1EA)
 
7.2           Product Shelf life: NA
 
7.3           Lot Specific Testing Result: NA


 
Appendix
 
Vendor Item No.
Genext Item  No.
Genext Description
Quantity
Storage Temp.
     
5-6x105 cells
STORE IN LIQUID NITROGEN


 
12

--------------------------------------------------------------------------------

 

Exhibit C


Amendment to Add Products
 
AMENDMENT TO CO-EXCLUSIVE AGREEMENT
 
THIS _____AMENDMENT TO CO-EXCLUSIVE AGREEMENT is made and entered into as of the
8 day of December 2010 by and between Shanghai Genext Medical Technology Co.
Ltd, (“Genext”) and BioTime Asia, Limited, a Hong Kong company and subsidiary of
BioTime, Inc., (“BTA”).


RECITALS


WHEREAS, the parties have entered into that certain Co-Exclusive Agreement
effective December __, 2010 (the “Agreement”); and


WHEREAS, the parties desire to amend the Agreement to add Products to the
Agreement.


NOW THEREFORE, based upon the above premises, the parties agree as follows:


1.   The following Products and their Specifications are hereby added to Exhibit
A of the Agreement:
 
Except as modified above, the Agreement as originally stated, shall remain in
full force and effect. In the event of a conflict or ambiguity between the terms
of this Amendment and the Agreement, the terms of this First Amendment shall
supersede and govern the parties’ agreement.


Execution of this Amendment by a facsimile and/or electronic signature shall be
deemed an original signature.


IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to the
Agreement to be executed by a duly authorized representative as of the day and
year first above written.


AGREED AND ACCEPTED BY:


Shanghai Genext Medical Technology Co. Ltd
 
BioTime Asia, Limited
           
By:  David Wu
 
By: Mike West
     
Title: CEO
 
Title: CEO
     
Date
 
Date

 
 
13

--------------------------------------------------------------------------------